Appeal by plaintiff, as limited by his brief, (1) from so much of an order of the Supreme Court, Westchester County, dated October 3, 1972, as (a) granted separate cross motions by defendants Town of Eastchester and Village of Tuckahoe for summary judgment dismissing the complaint and severance of the action, as to them, and (b) did not grant plaintiff further disclosure from said defendants; (2) from a judgment of the same court entered November 30, 1972 in favor of said village upon said order; and (3) from a purported judgment of the same court claimed to have been entered October 17, 1972. Order affirmed insofar as appealed from and judgment entered November 30, 1972 affirmed. No opinion. Appeal from purported judgment claimed to have been entered October 17, 1972 dismissed. Neither the record nor the filed papers contain such a judgment. One bill of $20 costs and disbursements is awarded jointly to respondents against appellant Robert Almeida to cover all the appeals. Hopkins, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.